
	
		II
		112th CONGRESS
		2d Session
		S. 2412
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on certain
		  digital camera lenses not exceeding 765.5 grams in weight.
	
	
		1.Certain digital camera lenses
			 not exceeding 765.5 grams in weight
			(a)In
			 generalHeading 9902.23.51 of the Harmonized Tariff Schedule of
			 the United States (relating to certain digital camera lenses not exceeding
			 765.5 grams in weight) is amended by striking the date in the effective period
			 column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
